--------------------------------------------------------------------------------

Exhibit 10.65




FAR EAST ENERGY CORPORATION


SECOND AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


Far East Energy Corporation (the "Company") and Thomas Williams ("Optionee")
hereby agree to amend and restate the stock option agreement previously entered
into between the Company and Optionee on February 24, 2004, a copy of which is
attached hereto (the "2004 Option Agreement").  This amendment and restatement
is made solely with respect to those Options which vested on or prior to
December 31, 2004 and the terms of that certain Third Amended and Restated
Nonqualified Stock Option Agreement entered into between the Company and the
Optionee, as amended from time to time, shall be in effect with respect to all
Options that vested on or after January 1, 2005.
 




General Information



 
Name:
Thomas Williams
       
Award Date:
February 24, 2004
       
Options Subject to this Agreement
100,000
       
Exercise Price for the Options:
$2.00
       
Expiration Date:
February 24, 2014


 
 

--------------------------------------------------------------------------------

 

FAR EAST ENERGY CORPORATION


SECOND AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


THIS SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this
"Agreement") is made and entered into as of this 14th day of January, 2009, by
and between Far East Energy Corporation, a Nevada corporation (the "Company"),
and Thomas Williams ("Optionee").


WHEREAS, the Company and Optionee previously entered into a Stock Option
Agreement (the "2004 Option Agreement") dated as of February 24, 2004 setting
forth the grant of options to purchase 400,000 shares of common stock of the
Company, par value $0.001 per share (the "Common Stock");


WHEREAS, the Company and Optionee entered into an Amended and Restated Stock
Option Agreement (the "2007 Option Agreement") dated December 27, 2007, solely
with respect to 300,000 of the Option Shares, which vested on or after January
1, 2005 (the "Affected Options"), in order to bring such Affected Options into
compliance with Section 409A of the U.S. Internal Revenue Code of 1986, as
amended;


WHEREAS, the Company and Optionee desire to extend expiration of the Exercise
Period for the Options to purchase 100,000 shares of Common Stock that are not
Affected Options (the "Original Options") under the 2004 Option Agreement from
February 24, 2009 to February 24, 2014; and


WHEREAS, by executing this Agreement, the Company and Optionee desire to amend,
replace and supersede the 2004 Option Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound, it is agreed as
follows:


 
1.
Non-Qualified Stock Option to Purchase Shares.



(a)           Number of Option Shares and Option Price.  The Company granted the
Original Options to Optionee under the 2004 Option Agreement as non-qualified
stock options (the "Option"), to purchase the shares of the Company's Common
Stock (the "Option Shares"), which have an exercise price of $2.00  per share
("Option Price").


(b)           Exercise Period.  The Original Options shall be exercisable, in
whole or in part, subject to the vesting schedule and other terms set forth in
this Agreement, until February 24, 2014 (the "Exercise Period").


(c)           Vesting Schedule.  As of the date of the Agreement, the Original
Options are fully (100%) vested.


2.            Manner of Exercise and Terms of Payment.  The Option may be
exercised in whole or in part, subject to the limitations set forth in this
Agreement, upon delivery to the Company of timely written notice of exercise,
accompanied by full payment of the Option Price for the Option Shares with
respect to which the Option is exercised.  The Option Price may be paid by
delivering a certified check or wire transfer of immediately available funds to
the order of the Company.  The person entitled to the shares so purchased shall
be treated for all purposes as the holder of such shares as of the close of
business on the date of exercise and certificates for the shares of stock so
purchased shall be delivered to the person so entitled within a reasonable time,
not exceeding thirty (30) days, after such exercise.  Unless this Option has
expired, a new Option of like tenor and for such number of shares as the holder
of this Option shall direct, representing in the aggregate the right to purchase
a number of shares with respect to which this Option shall not have been
exercised, shall also be issued to the holder of this Option within such time.

 
 

--------------------------------------------------------------------------------

 



3.             Rights as Stockholder.  Optionee or a permitted transferee of the
Option shall have no rights as a stockholder of the Company with respect to any
shares of Common Stock subject to such Option prior to his or her exercise of
the Option.


4.             Adjustment of Purchase Price and Number of Shares.  The number
and kind of securities purchasable upon the exercise of this Option and the
Option Price shall be subject to adjustment from time to time, as provided in
Schedule A attached hereto.


5.             Investment Representation.  Optionee represents and warrants to
the Company that Optionee is acquiring this Option and the Option Shares for
Optionee's own account for the purpose of investment and not with a view toward
resale or other distribution thereof in violation of the Securities Act of 1933,
as amended ("1933 Act").  Optionee acknowledges that the effect of the
representations and warranties is that the economic risk of any investment in
the Option and Option Shares must be borne by the Optionee for an indefinite
period of time.  This representation and warranty shall be deemed to be a
continuing representation and warranty and shall be in full force and effect
upon such exercise of the Option granted hereby.


6.             Exercisability.  The Original Options shall be exercisable only
by Optionee, subject to the terms herein, during his lifetime or by his assigns,
heirs, executors or administrators, as the case may be.  The Original Options
granted hereunder and the Option Shares underlying the Original Options may only
be assigned in compliance with Section 7 herein and applicable securities laws.


7.            Non-Transferability.  Optionee recognizes that the Option Shares
received pursuant to this Agreement will be subject to various restrictions on
sale and/or transfer, including but not limited to, the restrictions imposed by
Rule 144 under the 1933 Act.  Notwithstanding any rights that Optionee may
possess under the 1933 Act and any applicable state securities laws, Optionee
hereby agrees that he or she shall not be entitled, and the Company shall be
under no obligation, to remove the resale restriction from this
Option.  Optionee additionally agrees that the Company is under no obligation to
remove the resale restriction from any number of Option Shares exceeding ten
percent (10%) of the average weekly trading volume in the Company's securities
during the ninety (90) days preceding the intended sale.


 
8.
Miscellaneous.



(a)           Amendment and Restatement; Termination of Other Agreements.  This
Agreement constitutes an amendment, modification and restatement of the 2004
Option Agreement and sets forth the entire understanding of the parties hereto
with respect to the Original Options and Option Shares, and supercedes the 2004
Option Agreement and all prior arrangements or understandings among the parties
regarding such matters.


(b)           Notices.  Any notices required hereunder shall be deemed to be
given upon the earlier of the date when received at, or (i) the third business
day after the date when sent by certified or registered mail, (ii) the next
business day after the date sent by guaranteed overnight courier, or (iii) the
date sent by telecopier or delivered by hand, in each case, to the addresses set
forth below:


 
If to the Company:
Far East Energy Corporation

363 N. Sam Houston Parkway East
Suite 280
Houston, TX 77060
Attention:  Michael R. McElwrath


 
With copies to:
Baker & McKenzie LLP

2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attn: W. Crews Lott

 
 

--------------------------------------------------------------------------------

 
 
 
If to the Optionee:
Thomas Williams

1030 West 25th Street
Houston, Texas 77008


or to such other addresses as the parties may specify in writing.


(c)           Amendments and Waivers.  The provisions of this Agreement may be
amended or terminated unless in a writing signed by the Optionee and the
Company.


(d)           Binding Effect.  This Agreement will bind and inure to the benefit
of the respective successors (including any successor resulting from a merger or
similar reorganization), assigns, heirs, and personal representatives of the
parties hereto.


(e)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.  Venue shall lie
only in the State and Federal Courts in and for the County of Harris, Texas as
to all disputes arising under this Agreement, and such venue is hereby consented
to by the parties hereto.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original instrument and
to be effective as of the date first written above.  Each such copy shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.


(g)           Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to one gender include
all genders, (c) "or" has the inclusive meaning frequently identified with the
phrase "and/or" and (d) "including" has the inclusive meaning frequently
identified with the phrase "but not limited to."  The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of the Agreement or the interpretation
thereof in any respect.


IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.


FAR EAST ENERGY CORPORATION
OPTIONEE
           
By: /s/ Michael R. McElwrath
/s/ Thomas Williams
Michael R. McElwrath
Thomas Williams
Chief Executive Officer
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Adjustment of Purchase Price and Number of Shares


1.             Adjustment.  The number and kind of securities purchasable upon
the exercise of each Original Option and the Option Price of such Original
Options shall be subject to adjustment from time to time upon the happening of
certain events as follows:


(a)           Reclassification, Consolidation or Merger.  At any time while an
Original Option remains outstanding and unexpired, in case of (i) any
reclassification or change of outstanding securities issuable upon exercise of
such Original Option (other than a change in par value, or from par value to no
par value per share, or from no par value per share to par value or as a result
of a subdivision or combination of outstanding securities issuable upon the
exercise of such Original Option), (ii) any consolidation or merger of the
Company with or into another corporation (other than a merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change, other than a change in par value, or
from par value to no par value per share, or from no par value per share to par
value, or as a result of a subdivision or combination of outstanding securities
issuable upon the exercise of such Original Option), or (iii) any sale or
transfer to another corporation of the property of the Company as an entirety or
substantially as an entirety, the Company, or such successor or purchasing
corporation, as the case may be, shall without payment of any additional
consideration therefor, execute a new option providing that the holder of this
Option shall have the right to exercise such new option (upon terms not less
favorable to the holder than those then applicable to such Original Option) and
to receive upon such exercise, in lieu of each share of Common Stock theretofore
issuable upon exercise of this option, the kind and amount of shares of stock,
other securities, money or property receivable upon such reclassification,
change, consolidation, merger, sale or transfer.  Such new option shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 1 of Schedule A.  The provisions of
this subsection 1(a) shall similarly apply to successive reclassifications,
changes, consolidations, mergers, sales and transfers.


(b)           Subdivision or Combination of Shares.  If the Company at any time
while an Original Option remains outstanding and unexpired, shall subdivide or
combine its capital stock, the Option Price shall be proportionately reduced, in
case of subdivision of such shares, as of the effective date of such
subdivision, or, if the Company shall take a record of holders of its capital
stock for the purpose of so subdividing, as of such record date, whichever is
earlier, or shall be proportionately increased, in the case of combination of
such shares, as of the effective date of such combination, or, if the Company
shall take a record of holders of its capital stock for the purpose of so
combining, as of such record date, whichever is earlier.


(c)           Stock Dividends.  If the Company at any time while an Original
Option is outstanding and unexpired shall pay a dividend in shares of, or make
other distribution of shares of, its capital stock, then the Option Price shall
be adjusted, as of the date the Company shall take a record of the holders of
its capital stock for the purpose of receiving such dividend or other
distribution (or if no such record is taken, as at the date of such payment or
other distribution), to that price determined by multiplying the Option Price in
effect immediately prior to such payment or other distribution by a fraction (a)
the numerator of which shall be the total number of shares of capital stock
outstanding immediately prior to such dividend or distribution, and (b) the
denominator of which shall be the total number of shares of capital stock
outstanding immediately after such dividend or distribution.  The provisions of
this subsection 1(c) shall not apply under any of the circumstances for which an
adjustment is provided in subsection 1(a) or 1(b).


(d)           Liquidating Dividends, Etc.  If the Company at any time while an
Original Option is outstanding and unexpired makes a distribution of its assets
to the holders of its capital stock as a dividend in liquidation or by way of
return of capital or other than as a dividend payable out of earnings or surplus
legally available for dividends under applicable law or any distribution to such
holders made in respect of the sale of all or substantially all of the Company's
assets (other than under the circumstances provided for in the foregoing
subsections (a) through (c)), the holder of such Original Option shall be
entitled to receive upon the exercise hereof, in addition to the shares of
Common Stock receivable upon such exercise, and without payment of any
consideration other than the Option Price of such Original Option, an amount in

 
 

--------------------------------------------------------------------------------

 

cash equal to the value of such distribution per share of Common Stock
multiplied by the number of shares of Common Stock which, on the record date for
such distribution, are issuable upon exercise of an Original Option (with no
further adjustment being made following any event which causes a subsequent
adjustment in the number of shares of Common Stock issuable upon the exercise
hereof), and an appropriate provision therefor should be made a part of any such
distribution.  The value of a distribution which is paid in other than cash
shall be determined in good faith by the Board of Directors.


2.            Notice of Adjustments.  Whenever any of the Option Price of an
Original Option or the number of shares of Common Stock purchasable under the
terms of such Original Option at that Option Price shall be adjusted pursuant to
Section 1 hereof, the Company shall promptly make a certificate signed by its
President or a Vice President and by its Treasurer or Assistant Treasurer or its
Secretary or Assistant Secretary, setting forth in reasonable detail the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Company's Board of Directors made any determination hereunder), and the Option
Price and number of shares of Common Stock purchasable at that Option Price
after giving effect to such adjustment, and shall promptly cause copies of such
certificate to be mailed (by first class and postage prepaid ) to the registered
holder of such Original Option.

 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


(To be signed only upon exercise of Option)


TO: Far East Energy Corporation


The undersigned, the owner of Option to purchase ___________ shares of common
stock, par value $0.001 per share, of Far East Energy Corporation, a Nevada
corporation (the "Company"), hereby irrevocably elects to exercise such Option
and herewith pays for the shares by giving the Company a personal check or wire
transfer in the amount of the Option Price as specified in the Option.  The
undersigned requests that the certificates for such shares be delivered to them
according to instructions indicated below.


DATED this ___ day of _____________ 20___.







 
By:
       





Instructions for delivery:



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------